Citation Nr: 9923532	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-30 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for chronic peripheral 
neuropathy.  

2.  Entitlement to service connection for chronic peripheral 
neuropathy, claimed as due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD



Scott Craven



INTRODUCTION

The veteran had active military service from July 1967 to 
December 1970.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1997 decision of the RO.  



REMAND

The veteran contends, in essence, that service connection is 
warranted for chronic peripheral neuropathy, claimed as due 
to the exposure to Agent Orange or other disease or injury 
incurred in or aggravated by service.  

The service medical records show that, on entrance 
examination, in November 1966, and on discharge examination, 
in November 1970, the veteran was reported to be 
neurologically normal.  

In connection with a VA examination in January 1971, the 
veteran complained of low back discomfort with a weak feeling 
in his legs during acute flare-ups.  

On a VA Agent Orange examination in April 1985, the veteran's 
cranial and peripheral nerves were reported to be normal.  
The veteran reported various complaints including having 
"electricity coming and going in the legs" and arms.  

The veteran has been granted service connection and assigned 
a 20 percent rating for chronic lumbosacral strain.  

In February 1996, William R. Acosta, M.D.P.C., reported that 
the veteran had lumbosacral strain and mild evidence of 
peripheral polyneuropathy.  Dr. Acosta reported that the 
lumbar strain could not be solely responsible for his 
peripheral neuropathy.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to the claim.  While VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to advise a 
veteran of evidence needed to complete an application for a 
claim, this obligation depends upon the particular facts of 
the case and the extent to which the Secretary of VA has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Here, the Board finds that the RO must inform the veteran of 
his obligation to submit all medical evidence which tends to 
support his claim.  

The Board also notes that the veteran has indicated that he 
is receiving Social Security disability payments.  As part of 
VA's obligation to review a thorough and complete record, VA 
is required to obtain evidence from the Social Security 
Administration, including any decisions by the administrative 
law judge, and to give that evidence appropriate 
consideration and weight.  Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  

Thus, to ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed chronic peripheral neuropathy.  
In addition, the veteran should be 
instructed to submit all medical evidence 
which tends to support his assertions 
that he has disability manifested 
peripheral neuropathy due to Agent Orange 
exposure or chronic peripheral neuropathy 
due to other disease or injury in 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain all treatment 
records from any identified treatment 
source not currently of record, including 
all records pertinent to the veteran's 
claim for disability benefits from the 
Social Security Administration.  All 
records obtained should be associated 
with the claims folder.  

2.  After completion of the requested 
development, the RO should review the 
veteran's claims.  All indicated 
development should be taken in this 
regard.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


